UPSHUR, J.,
delivered the resolution of the court. In answer to the second question, this court is of opinion that the indictment can be sustained, and ought not to be quashed. Whether such an indictment would lie at common law or not, we do not decide, since that question does not necessarily arise oh the record, and is not submitted to us by the circuit superior court. This indictment is founded on the statute of 1822-3, ch. 34, to provide for the more effectual punishment of certain offences, and is a good indictment under that statute, upon the principle decided by this court in The Commonwealth v. Percavil, 4 Leigh 686. This being the opinion of the court on the second question, it is unnecessary to decide the first question adjourned.